DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office action maintains the previous grounds of rejections of claims 1, 4, and 7-9 over Fournel/Official Notice. All other rejections have been withdrawn.

Applicant’s argument that claims 1, 4, and 7 are allowable over Fournel.
Applicant argues Fournel’s spectrum analyzing sensor SPAN including fiber 12 is not equivalent to the claimed “location-sensitive optical detector” that is “positioned such that a returned beam of light interacts at different locations depending upon the refractive index of a measured fluid” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Determination of what a “location-sensitive optical detector” is: The disclosure gives examples of what a “location-sensitive optical detector” may be, such as a photodiode array, CCD array, or PSD (see para. [0037]). Fournel teaches the spectrum analyzing sensor SPAN can be a CMOS-sensor type comprising a plurality of light sensitive elements which is an equivalent to a photodiode array or CCD array.
The claimed phrase “to determine a refractive index of a fluid” does not impart any structure to the location-sensitive optical detector (i.e. a photodiode array, CCD, etc). One of ordinary skill in the art would understand a photodiode array or CCD converts light into an electrical signal and would not perform the function “determine a refractive index of a fluid.” Nothing in the disclosure identifies any additional structure or modification of the photodiode array or CCD such that it would be capable of performing the “determine” phrase. As such, the phrase is describing the purpose of the optical detector, not structure. The examiner finds that the clause does not serve to structurally distinguish from Fournel, nor does Applicant identify how it is structurally different from Fournel.
Applicant argues that lens 19 of Fournel does not “form a barrier between the chamber and the fluid, external to the housing such that the lens contacts the fluid,” but points to window 11a as forming the barrier. The Examiner respectfully disagrees. Fournel teaches, “It will be understood that the transparent window 11a may be combined with the lens 19.” This combination taught by Fournel would also be a lens, and being a combination with the transparent window 11a, this lens would form the claimed barrier that contacts the fluid.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fournel et al. (US 2010/0252737).
With respect to claim 1, Fournel shows (e.g. Figs. 5A) an apparatus for detecting one or more properties of a downhole fluid (this intended use does not impart any particular structure and there is no reason why the device of Fournel cannot be used in a downhole), comprising:
a housing (18 or dotted box enclosing FAN in Figs 9 and 10) and;
a location-sensitive optical detector (spectrum analyzing sensor SPAN including fiber 12; Fig 8A), arranged within a chamber formed by the housing, to determine a refractive index of a fluid (this limitation of “to determine a refractive index…” is drawn to the purpose of the detector and is not found to impart any particular structure);
a light source (Fig 2A: LSRC which includes fiber 4), arranged within the chamber;
a lens (19; para.[0099] “It will be understood that the transparent window 11a may be combined with the lens 19”), positioned at an end of the housing to form a barrier between the chamber and the fluid, external to the housing, such that the lens contacts the fluid (the combination would be a lens and would contact the fluid); and
a mirror (13), arranged outside the housing.

4. The system of claim 1, wherein the location-sensitive optical detector includes a photodiode array, a Charge-Coupled Device (CCD) array, a Position Sensitive Detector (CCD), or a combination thereof. See para. [0108].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fournel et al. (US 2010/0252737) as applied to claim 1 above and further in view of Official Notice.
	Fournel shows all the elements as discussed for claim 1 above. Fournel does not show the lens has a flat side and a curved side as recited in claim 7.
	Official Notice is taken that plano-convex lenses, which have a flat side and a curved side, were well known. At the time of filing of the claimed invention, it would have been obvious to use a plano-convex lens in the spectrometer of Fournel for nothing more than to concentrate light through the sample chamber 10.

9. The system of claim 7, wherein a beam emitted from the light source contacts the flat side without bending, bends a first time at the curved side, reflects off the mirror, bends a second time at the curved side, and bends a third time at the flat side before being received at the location-sensitive optical detector (This would be inherent with the single plano-convex lens discussed above for claim 7).


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886